Title: To George Washington from William Heath, 14 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport Sept. 14th 1780
                        
                        I am informed by the masters of the coasting vessells and Boats, that Shewing their passes at the Fort on
                                Connancut Island is attended with much difficulty and hazard on account of the ruffness of the
                            water at that place, and that shewing the Passes at the Fort on Brintons Point on the South Side of the
                            Harbour would be much more Convenient and Safe, if this alteration shoud be agreable to Your
                            Excellency, I request you would be pleased to give orders accordingly. I have the honor to be with great regard &
                            Esteem your Excellencys most Obedt Servt
                        
                            W. Heath
                        
                    